DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Auradkar et al. (hereinafter Auradkar, US 20170004430) in view of Hamner et al. (hereinafter Hamner, US 5,796,951).

Regarding claim 1, Auradkar discloses:
a computer-implemented method (see at least Fig. 10 and ph. [0156] – [0165] disclose such a method), comprising:
providing one or more computer-readable memory devices storing a simulation
model of a computing system that includes a plurality of computing system components, the computing system components including a plurality of interconnected computing devices, the simulation model including virtual components (at least Fig. 1 – 3 and ph. [0052] – [0062] disclose such a simulation model of a computing system with components of a system that when modeled produces virtual components of the computing system);
obtaining a simulation scenario comprising a plurality of simulation steps, each step related to a state of a virtual component included in the simulation model (see at least Fig. 10 and ph. [0156] – [0165] discloses a model / simulation system that performs various simulation steps that result in the simulation and its simulated/virtual components going through various states during the course of the simulation’s execution);
executing the simulation scenario against the simulation model to produce a simulation result (see at least Fig. 10 and ph. [0156] – [0165] where the simulation produces comparison data/results):
applying a state change to at least one of the plurality of computing system components, the state change corresponding to a simulation step of the simulation scenario (see at least Fig. 10 and ph. [0164] – [0165] where the simulation model is updated for changes to the customer data, which results in the old state of the simulation model being updated and this is shown as a step in the simulation model system as per at least Fig. 10 - 13); 
monitor a state of at least one of the plurality of computing system components to determine a test result (at least ph. [0197] – [0198] discloses the monitoring of systems and weather that result in the modification of benchmark information/data used in the system as described in ph. [0156] - [0165] (specifically in ph. [0164] – [0165]) which affects the simulation systems state and therefore the produces its new test results according the simulation’s logic); and 
determining at least one modification to the computing system based at least in part on the simulation result or the test result (at least ph. [0197] – [0198] discloses the monitoring of systems and weather that result in the modification of benchmark information/data used in the system as described in ph. [0156] - [0165] (specifically in ph. [0164] – [0165]) which affects and changes/modifies the simulation systems state and therefore the produces new simulation test results).
Auradkar does not expressly discloses, however, Hamner discloses:
graph nodes and interconnecting graph edges, each graph node representing one of the plurality of computing system components and each graph edge representing a relationship between graph nodes connected by the edge (col. 7 ln. 61 – col. 8 ln. 9 discloses devices of a computer network represented by a graph of connected nodes (that represent computing devices) and connections between the nodes that represent connections between those computing devices).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Auradkar, by the teachings of Hamner in order to visualize “relationships between nodes such as the shortest path, cycles, connectivity, and optimizations.

Regarding claim 8, Auradkar discloses:
a system, comprising:
one or more processor circuits;
one or more memory devices connected to the one or more processor circuits, the
one or more memory devices (at least Fig. 1 – 3 and ph. [0052] – [0062] disclose such computing system) storing:
a graph that comprises a simulation model of a computing system, the computing system comprising a plurality of computing system components, the computing system components including a plurality of interconnected computing devices, the simulation model including virtual components and comprising graph nodes and interconnecting graph edges (at least ph. [0127] disclose graphs produced from results of the simulation system and at least ph. [0253] discloses that the results from previous runs of the simulation may be used as benchmarks for subsequent simulation runs (therefore the results are stored) and therefore stored in a datastore/database used by the system and these would include all the components shown and established in at least Fig. 1 – 3 and ph. [0052] – [0062]); and
computer program logic for execution by the one or more processor circuits, the computer program logic (see at least Fig. 10 and ph. [0156] – [0165] where the method described and disclosed requires such logic executed by one or more processors to function) comprising:
a component mapper configured to map one or more properties of each of the plurality of computing system components to one or more properties of a corresponding plurality of virtual components included in the simulation model (Fig 12 and ph. [0176] – [0183] disclose mapping of different components as part of the benchmarking process of the virtual simulation system and their respective points of interest / properties);
a simulator configured to execute a simulation scenario against the simulation model to produce a simulation result, the simulation scenario comprising a plurality of simulation steps, each step related to a state of a virtual component included in the simulation model (see at least Fig. 10 and ph. [0156] – [0165] disclose simulations that will be run, each being a particular simulation run/its own scenario where the results are compared and individual parts/components of the simulation are considered);
a computing system test component configured to:
apply a state change to at least one of the plurality of computing system components, the state change corresponding to a simulation step of the simulation scenario (see at least Fig. 10 and ph. [0156] – [0165] where the simulation can later be run with changes applied, which affect the state of the components);
monitor a state of at least one of the plurality of computing system components to determine a test result (the representations of the simulation are constantly being adjusted as a result of the effects of the components and conditions have on each other); and
a computing system analyzer configured to determine at least one modification to the computing system based at least in part on the simulation result or the test result (see at least Fig. 10 and ph. [0156] – [0165] where the system can modify any number of the system inputs through any number of simulation runs).
Auradkar does not expressly discloses, however, Hamner discloses:
a graph database that comprises a simulation model of a computing system (at least col. 3 ln. 40 – 56 establish that the information about the computing network model/representation disclosed in at least col. 7 ln. 61 – col. 8 ln. 9 is stored in a database);
each graph node representing one of the plurality of computing system components and each graph edge representing a relationship between graph nodes connected by the edge (col. 7 ln. 61 – col. 8 ln. 9 discloses devices of a computer network represented by a graph of connected nodes (that represent computing devices) and connections between the nodes that represent connections between those computing devices).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Auradkar, by the teachings of Hamner in order to visualize “relationships between nodes such as the shortest path, cycles, connectivity, and optimizations.

Regarding claim 14, Auradkar discloses:
a computer program product comprising a computer-readable memory device having computer program logic recorded thereon that ,when executed by at least one processor of a computing device causes the at least one processor to perform operations (at least Fig. 1 – 3 and ph. [0052] – [0062] disclose such a product that requires such a memory executed by at least one processor to perform its functions as disclosed), the operations comprising:
accessing a simulation model of a computing system comprising a plurality of computing system components, the computing system components including a plurality of interconnected computing devices, the simulation model including virtual components and comprising (at least ph. [0127] disclose graphs produced from results of the simulation system and at least ph. [0253] discloses that the results from previous runs of the simulation may be used as benchmarks for subsequent simulation runs (therefore the results are access) and at least Fig. 10 and ph. [0156] – [0165] disclose that the simulation results are compared):
obtaining a simulation scenario comprising a plurality of simulation steps, each step related to a state of a virtual component included in the simulation model (at least Fig. 10 and ph. [0156] – [0165] disclose that simulation settings are established for a simulation before it is run (therefore a scenario is obtained);
executing the simulation scenario against the simulation model to produce a simulation result 
applying a state change to at least one of the plurality of computing system components, the state change corresponding to a simulation step of the simulation scenario (see at least Fig. 10 and ph. [0164] – [0165] where the simulation model is updated for changes to the customer data, which results in the old state of the simulation model being updated and this is shown as a step in the simulation model system as per at least Fig. 10 - 13); 
monitor a state of at least one of the plurality of computing system components to determine a test result (at least ph. [0197] – [0198] discloses the monitoring of systems and weather that result in the modification of benchmark information/data used in the system as described in ph. [0156] - [0165] (specifically in ph. [0164] – [0165]) which affects the simulation systems state and therefore the produces its new test results according the simulation’s logic); and 
determining at least one modification to the computing system based at least in part on the simulation result or the test result (at least ph. [0197] – [0198] discloses the monitoring of systems and weather that result in the modification of benchmark information/data used in the system as described in ph. [0156] - [0165] (specifically in ph. [0164] – [0165]) which affects and changes/modifies the simulation systems state and therefore the produces new simulation test results).
Auradkar does not expressly discloses, however, Hamner discloses:
graph nodes and interconnecting graph edges, each graph node representing one of the plurality of computing system components and each graph edge representing a relationship between graph nodes connected by the edge (col. 7 ln. 61 – col. 8 ln. 9 discloses devices of a computer network represented by a graph of connected nodes (that represent computing devices) and connections between the nodes that represent connections between those computing devices).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Auradkar, by the teachings of Hamner in order to visualize “relationships between nodes such as the shortest path, cycles, connectivity, and optimizations.

Regarding claims 2, 9 and 15 the rejections of claims 1, 8 and 14 are incorporated and Auradkar discloses:
the computing system comprises a cloud computing services platform (see at least Fig. 10 and ph. [0156] – [0165] describes a networked system that can be used over the internet / cloud simulation environment).

Regarding claims 3 and 16, the rejections of claims 1 and 14 are incorporated and Auradkar discloses:
the simulation model is based at least in part on an instance of a graph database (ph. [0127] disclose graphs produced from results of the simulation and those results like the results of the simulation previously mentioned can be used in subsequent runs of the dynamic simulation process described in at least Fig. 10 and ph. [0156] – [0165] and the nodes/vertices of the graph are of different categories/types and the rules / relationships that determined the nodes connections are edges).
Regarding claims 4, 10 and 17 the rejections of claims 1, 8 and 15 are incorporated and Auradkar discloses:
the computing system components comprise one or more: computer services, computer servers, rack of computer servers, datacenters including racks of computer servers, client computing devices, virtual machines, network infrastructure components, storage components, software components, electrical system components, building mechanical components, heating, venting and air conditioning components, lighting components, security system components, or system monitoring components (at least ph. [0033] discloses servers as a component/category considered by the model simulation).

Regarding claims 5, 11 and 18 the rejections of claims 1, 8 and 14 are incorporated and Auradkar discloses:
the simulation scenario comprises simulation steps to simulate at least one of the following :
computing system failure mode scenarios;
computing system inventory management scenarios (see at least ph. [0164]);
computing system security scenarios; or
computing system component failure scenarios.

Regarding claims 6, 12 and 19 the rejections of claims 1, 8 and 14 are incorporated and Auradkar discloses:
the at least one modification to the computing system comprises at least one of the following:
a physical modification or replacement of at least one computing system component:
a removal of at least one redundant computing system component;
an addition of more computing system components;
a reconfiguration of operating settings of at least one computing system component;
a modification to inventory procedures of the computing system: or
a modification causing the computing system to automatically generate a notification in response to a detected computing system state (see at least Fig. 10 and ph. [0156] – [0165] where the simulation continues to run with the new and/or updated and / or modified data also see at least ph. [0145] therefore these updates are notifications to the system that the values the system is working with must be updated because of the new state of the model testing system).

Regarding claims 7, 13 and 20 the rejections of claims 1, 8 and 14 are incorporated and Auradkar discloses:
the computing system components further comprise at least one of: a database or a database table (see at least ph. [0166] for database table used as part of the system).
Response to Arguments
Applicant asserts that “the features of claim 1 relate to obtaining and executing a simulation scenario against a simulation model, wherein each step of the simulation scenario is related to a state of a virtual component in the simulation.”  However this limitation does not appear in the claims.  As such, the claims have been interpreted as presented above using the broadest reasonable interpretation standard required by the USPTO.  When / if language that accomplishes the suggested/intended interpretation applicant urges just above, they shall be considered against the art of record and any other relevant art to determine their patentability.  At this time, the benchmarking and other features disclosed in the Auradkar reference are considered appropriately relevant to the claims as currently presented by the instant application.
Relatedly, Applicant asserts that the limitation of “execution of simulation scenario, wherein each step of the simulation scenario relates to a step of a virtual component in a simulation model” is not disclosed.  However, previously cited Fig. 10 and paragraphs [0156] – [0165] disclose how the simulation is run given a set of data inputs are performed within the logic of the simulation model’s test logic.  As it is readily understandable to all that all components of the simulation model are virtual (there are simulated models after representing real world phenomena, effects and interactions) this limitation is clearly present and it is hard to understand how any example of a simulation would not already disclose this limitation.  In any event, it is clear that the Auradkar reference does disclose this limitation.
Next, applicant asserts that the most recently amended limitations are not disclosed by the Auradkar reference.  Specifically the limitations of:
applying a state change to at least one of the plurality of computing system components, the state change corresponding to a simulation step of the simulation scenario; 
monitor a state of at least one of the plurality of computing system components to determine a test result and 
determining at least one modification to the computing system based at least in part on the simulation result or the test result.

Turning to the “applying …” limitation first, the Auradkar reference discloses in Fig. 10 and paragraphs [0164] – [0165] that the simulation model is updated for changes to the customer data.  These changes in turn results in the old state of the simulation model being updated.  Further, this is established as “steps” to the Auradkar  simulation model in at least the references Figures 10 – 13.  Therefore, this limitation is disclosed by the art of record.
Addressing the “monitoring …” limitation paragraphs [0197] – [0198] discloses the monitoring of systems and weather that result in the modification of benchmark information/data used in the system (specifically referred to in paragraphs [0156] - [0165]) which then in turn affects the simulation systems state then results in producing new test results based on the simulation model’s underlying simulation logic.  Therefore this limitation is clearly established in the Auradkar reference.
In addressing the “determining at least one modification …” limitation paragraphs [0197] – [0198] discloses the monitoring of systems and weather that result in the modification of benchmark information/data used in the system described in paragraphs [0156] - [0165] (and specifically speaking in paragraphs [0164] – [0165]).  This clearly establishes that changes/modifies the simulation systems states are made and ongoing as the simulation model operates.  Therefore, this limitation is disclosed by the art of record.
Applicant’s amendments are arguments fail to overcome the art of record.  Therefore, the previous art rejections stand. 
The previous 102 rejections of claims 1-20 are withdrawn and new grounds of rejections based on 35 USC 103 are entered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194